Citation Nr: 0314141	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative arthritis and spinal stenosis, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for a 
rating in excess of 10 percent for low back strain.  In an 
October 1998 rating decision, the RO increased the rating to 
20 percent.  In accordance with AB v. Brown, 6 Vet. App. 35 
(1993), the matter remains on appeal.  

In September 2000, the Board remanded the appeal to obtain 
additional due process and evidentiary development.  In the 
remand, the Board directed the RO to adjudicate the veteran's 
claim for service connection for disc disease and arthritis 
of the lumbar spine.  In April 2002, the RO adjudicated the 
matter, and granted service connection for degenerative 
arthritis and spinal stenosis.  The RO also confirmed and 
continued the assigned 20 percent evaluation.  Accordingly, 
the issue on appeal is as stated on the title page.  

During the pendency of this appeal, the veteran indicated 
that he wanted to appear personally before a Veterans Law 
Judge.  By letter dated October 30, 2002, the veteran was 
told that he had been scheduled to appear at a Central Office 
hearing.  The veteran canceled the hearing and did not 
request that another hearing be scheduled.  Additionally, by 
letter received in January 2003, the veteran requested an 
"internal review instead of being present to give 
testimony."  Given the foregoing, no additional action in 
this regard is warranted.   


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and enhanced VA's 
duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This change in the law 
applies to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Prior to February 22, 2002, if the Board accepted evidence 
not previously considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the Board was required to refer such evidence to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless the appellant (or representative) waived, 
in writing, initial consideration by the RO, or the Board 
could grant the benefits sought on appeal.  38 C.F.R. § 
20.1304(c) (in effect prior to February 22, 2002).  

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defects, or perform any 
other action essential to appellate review in many appeals 
properly before it without remanding the case back to the RO.  
See 67 Fed. Reg. 3,099 (January 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The new rules also 
permitted the Board to consider additional evidence it had 
obtained without obtaining a waiver of initial RO review from 
the appellant.  The regulatory provision 38 C.F.R. § 
20.1304(c) was removed in its entirety.

On May 1, 2003, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) (DAV), the United States Court of Appeals for the 
Federal Circuit invalidated the regulatory provision in 
38 C.F.R. § 19.9 that allowed the Board to develop evidence 
on a claim.  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) and the amended rule codified at 38 C.F.R. 
§ 20.1304 are inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit held that section 19.9(a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration and without 
having to obtain a waiver of the right to initial RO review 
from the appellant.  The Federal Circuit found that this was 
contrary to 38 U.S.C.A. § 7104(a) because the Board is 
"primarily an appellate tribunal" that decides appeals from 
the denial of veterans benefits.  The Federal Circuit also 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board to provide claimants with notice required by 
38 U.S.C.A. § 5103(a), and to give claimants 30-days to 
respond.  The Federal Circuit found that the 30-day 
requirement was contrary to 38 U.S.C.A. § 5103(b), which 
provides claimants one year to submit evidence.  See 
38 U.S.C.A. § 5103(b).  Thus, there is no current regulatory 
authority permitting the Board to provide VCAA notice.  

In light of the mandates of the VCAA and DAV, a remand is 
required in this case.  The Board must now remand cases to 
the RO when it decides that additional development is 
necessary or when the Board receives additional evidence 
without a written waiver of initial RO review, unless it 
needs to clarify procedural matters, consider law, 
regulations, or court decisions not considered by the RO, or 
consider independent medical opinions.  In addition, the 
Board may not currently issue VCAA notice letters.  

In March 2003, the veteran, via his representative, submitted 
additional evidence to the Board.  Although the veteran's 
representative waived the right to initial RO consideration, 
review of the claims file establishes that additional 
evidentiary development is warranted.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, slip op. at 11 (Fed. Cir. May 1, 2003).  The 
Board has identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

As previously noted, in September 2000 the Board remanded the 
veteran's case to obtain additional evidentiary development.  
In the remand, the Board directed the RO to schedule the 
veteran for a VA physical examination to evaluate his back 
disorder.  Regarding the VA examination, the Board noted the 
following:

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service- 
connected residuals of low back strain.  
The examination(s) should include range 
of motion testing, and all ranges of 
motion should be reported in degrees.  
The examiner should state what is normal 
range of motion for the lumbar spine. All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service- 
connected residuals of low back strain 
have upon his daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran received a VA compensation and pension 
examination in March 2002.  During the examination, the 
veteran's reportedly complained of limitation of motion with 
radiculopathy to the left lower extremity, weakness of the 
left lower extremity, flare-ups every three to four months 
which usually lasted for one and a half months, and increased 
back pain after prolonged standing, sitting or walking.  
After reviewing the veteran's claims file, the examiner 
recorded the veteran's clinical findings.  While the VA 
examiner documented the veteran's range of motion findings, 
the measurements for left and right lateral rotation exceeded 
the range indicated for normal range of motion.  In the 
September 2002 statement in lieu of the VA Form 646, the 
veteran's representative noted the range of motion findings 
and questioned their accuracy.  Further, in the September 
2000 remand, the Board directed the VA examiner to discuss 
whether the veteran had any pain, weakened movement, excess 
fatigability or incoordination on movement of the lumbar 
spine, and asked the VA examiner to describe whether pain 
significantly limited the veteran's functional ability during 
flare-ups or when used repeatedly.  The VA examiner did not 
address the Board's inquiries or comment on the veteran's 
subjective complaints.  

Given the aforementioned, the Board finds that the March 2002 
is inadequate and that another VA examination is needed.  
Stegall v. West, 11 Vet. App. 268, 2271 (1998) (a remand by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms); DeLuca v. Brown, 8 Vet. App. 202 (1995) (a remand is 
required when medical evidence relied on included range of 
motion evaluations but not assessments of pain or functional 
loss); 38 C.F.R. § 4.2 (2002) (an insufficient VA examination 
report must be returned as inadequate for evaluation 
purposes).  

During the pendency of this appeal, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 was amended.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  In the April 2003 informal hearing 
presentation, the veteran's representative asserted that an 
increased rating was warranted under the amended provisions 
of Diagnostic Code 5293.  Given the veteran's appellate 
assertions, via his representative, additional consideration 
in this regard is warranted.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  Obtain from the VA Medical Centers in 
Murfreesboro and Nashville, Tennessee, 
the veteran's outpatient treatment, 
clinical, and hospitalizations reports 
associate with a low back disability 
dated from January 2002 to the present.

2.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to evaluate the severity of his low back 
strain with degenerative arthritis and 
spinal stenosis.  

The veteran is hereby informed of his 
duty to report for all scheduled 
examinations.  He is further advised that 
if he fails to report for a scheduled 
examination, without good cause, his 
claim for an increased rating will be 
denied.  38 C.F.R. § 3.655 (2002).

The examiners must be provided an 
opportunity to review the claims folder, 
including this remand.  The examiners 
should indicate in the report that the 
claims file was reviewed.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.  The examiners' 
findings should be reconciled with 
findings recorded in the March 2002 VA 
examination report and the January 2003 
consultation note.

All necessary tests and studies should be 
conducted.  The examinations should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiners should state what 
is normal range of motion for the lumbar 
spine.  If any range of motions findings 
is found to be outside of the normal 
range of motion limits, the examiners 
should explain such findings.  The 
examiners should identify any functional 
limitation present, including whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement of the lumbar spine.  The 
examiners should described whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiners should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  

The examiners should also comment on 
whether the veteran has intervertebral 
disc syndrome, and if so, whether the 
disease is moderate with recurring 
attacks; severe with recurring attacks 
and intermittent relief; or pronounced 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.  In addition, the examiners 
should comment on whether the disability 
is productive of incapacitating episodes 
having a total duration of at least two 
weeks but less than four weeks, at least 
four weeks but less than six weeks, or at 
least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 
23, 2002); 67 Fed. Reg. 54345-54349 
(August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).

Finally, the examiners should discuss the 
effect the veteran's service-connected 
low back strain with degenerative 
arthritis and spinal stenosis has upon 
his daily living and occupational 
activities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2002).

3.  Review the claims folder and ensure 
that all of the above development actions 
have been conducted and completed in full 
and that the examination report is in 
compliance with the directives of this 
REMAND.  If the examination report is 
deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Readjudicate the veteran's claim for 
an increased rating for low back strain 
with degenerative arthritis and spinal 
stenosis, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand, including the 
provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (2002) and 
5293 (in effect prior to and subsequent 
to September 23, 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  If 
the benefit sought on appeal remains 
denied, provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the veteran an appropriate period 
of time for response.

The purpose of this remand is to obtain additional 
information.  The Board intimates no opinion as to the 
ultimate disposition of the issue on appeal.  The veteran 
need take no further action until he is further informed, and 
no inference should be drawn regarding the final disposition 
of this claim as a result of this remand.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


